UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7612



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES DAMON SUMPTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-90-25)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Damon Sumpter, Appellant Pro Se. Roscoe Conklin Howard, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        James Damon Sumpter seeks to appeal the district court’s order

denying his 28 U.S.C.A. § 2255 (West Supp. 1999) motion.      We dis-

miss the appeal for lack of jurisdiction because Sumpter’s notice

of appeal was not timely filed.

        In civil actions in which the United States or an officer or

agency thereof is a party, all parties are accorded sixty days

after entry of the district court’s final judgment or order to note

an appeal, see Fed. R. App. P. 4(a)(1), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).    This appeal peri-

od is “mandatory and jurisdictional.”      Browder v. Director, Dep’t

of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on August

25, 1999.     Sumpter’s notice of appeal was filed on November 22,

1999.    Because Sumpter failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            DISMISSED


                                   2